Filed 10/8/15 P. v. Reza CA2/6

            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                               SECOND APPELLATE DISTRICT

                                             DIVISION SIX



THE PEOPLE,                                                                2d Crim. No. B260930
                                                                        (Super. Ct. No. 2009044921)
     Plaintiff and Respondent,                                               (Ventura County)

v.

ERIC EDWARD REZA,

     Defendant and Appellant.




                   Eric Edward Reza appeals the trial court's order resentencing him
under Proposition 47 with credit for time served and placing him on one year of
supervised parole. (Pen. Code,1 § 1170.18.) Appellant contends the court erred
in concluding that his excess custody credits do not apply against his term of
parole as contemplated in In re Sosa (1980) 102 Cal. App. 3d 1002. We recently




         1 All further undesignated statutory references are to the Penal Code.
concluded otherwise in People v. McCoy (2015) 239 Cal. App. 4th 431 (McCoy)
and reach the same conclusion here.2 Accordingly, we affirm.
                    FACTS AND PROCEDURAL HISTORY
              In February 2010, appellant pled no contest to possession of heroin
(Health & Saf. Code, § 11350, subd. (a)) and admitted serving a prior prison term
(§ 667.5, subd. (b)). The court suspended imposition of sentence and placed him
on three years felony probation. In July 2010, the court revoked probation and
sentenced appellant to three years in state prison. In October 2011, appellant was
released on parole. Parole was subsequently revoked and reinstated in April
2014 and September 2014.
              In December 2014, while appellant was still on parole, he was
resentenced under Proposition 47. The court redesignated appellant's conviction
as a misdemeanor and ordered him to serve 365 days in county jail with credit
for time served. Appellant was also placed on supervised parole for one year in
accordance with subdivision (b) of section 1170.18. The court rejected
appellant's claim that he was entitled to have his excess custody credits applied
against his term of parole as contemplated in In re Sosa (1980) 102 Cal. App. 3d
1002 (Sosa). In lieu of a separate written ruling, the court "transfer[red]" the
transcript of its ruling on the same issue earlier that day in People v. Jonathan




       2 The Supreme Court has granted review of our prior case reaching the
same conclusion (People v. Hickman (2015) 237 Cal. App. 4th 984, review
granted Aug. 26, 2015), as well as Division Four, District Three's case reaching
the opposite conclusion (People v. Morales (2015) 238 Cal. App. 4th 42, review
granted Aug. 26, 2015). Appellant's petition for review of McCoy is also
currently pending.

                                         2
Hollis Hickman, Superior Court Case No. 2007017002.3
                                  DISCUSSION
              Appellant contends the court erred in concluding that Sosa credits
do not apply against a term of supervised parole imposed under Proposition 47.
He claims that "[t]he Penal Code, case law, equal protection, and ex post facto
prohibition all dictate that excess "Sosa" credits should be deducted from any
term of parole." We fully considered and rejected this claim in McCoy, and do
the same here.
              In McCoy, we concluded that parole supervision under Proposition
47 is not a "term of imprisonment" as defined in subdivision (c) of section
2900.5. We analogized to People v. Espinoza (2014) 226 Cal. App. 4th 635, in
which we held that Sosa credits do not apply against a term of postrelease
community supervision (PRCS) imposed under Proposition 36. (McCoy, supra,
239 Cal.App.4th at p. 435.) We also rejected the claim that Proposition 47
violated equal protection by denying Sosa credits to defendants resentenced as
misdemeanants while granting such credits to those convicted of violent felonies.
We reasoned that "Proposition 47 supervised parole is a rational resentencing
scheme designed to rehabilitate eligible drug offenders previously committed to
state prison. It does not discriminate against a suspect class. [Citations.] Nor is
Proposition 47 supervised parole restricted by the traditional parole rules
discussed in Sosa. Appellant cites no authority that he has an equal protection



        3 As we have noted, our opinion affirming the trial court's ruling in this
case is currently under Supreme Court review. We denied the People's request
for judicial notice of a partial transcript of the trial court's ruling. On our own
motion, we took judicial notice of the complete transcript of the subject hearing,
the accompanying reporter's certificate, the brief the People filed in support of
their claim that appellant is not entitled to Sosa credits, and the minute order of
the court's ruling.
                                         3
right to 'pick and choose' what parts of Proposition 47 he agrees to. [Citations.]
(Id. at p. 437.)
               In his brief, appellant merely refers to section 2900.5 and then
reiterates the equal protection argument we rejected in McCoy. Although his
brief refers to "the ex post facto prohibition," he offers no specific argument or
authority to support an ex post facto claim. The point is thus forfeited. (People
v. Earp (1999) 20 Cal. 4th 826, 881.) Appellant's attempt to invoke "fundamental
fairness" is also unavailing. He gives us no reason to deviate from McCoy, and
we decline to do so.
               The judgment is affirmed.
               NOT TO BE PUBLISHED.




                                               PERREN, J.


We concur:



               GILBERT, P. J.



               YEGAN, J.




                                           4
                                Brian J. Back, Judge

                        Superior Court County of Ventura
                       ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief
Deputy, for Defendant and Appellant.
             Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Mary
Sanchez, Michael Katz, Deputy Attorneys General, for Plaintiff and Respondent.